Citation Nr: 0832379	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to concurrent receipt of military retired pay 
and VA service-connected disability compensation.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected shrapnel wound, left face, with residual 
scars, postoperative carotid ligation.

6.  Entitlement to a compensable disability evaluation for 
service-connected vascular/venous condition associated with 
shrapnel wound, left face, with residual scars, postoperative 
carotid ligation.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to March 
1966, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO issued a rating decision in March 2005.  Notice of the 
rating action was provided on April 12, 2005.  The veteran's 
notice of disagreement (NOD) was received at the RO on April 
7, 2006.  The veteran stated that he disagreed with the April 
12, 2005 rating decision.  He also said that there was clear 
and unmistakable error (CUE) in a January 2005 rating 
decision.  

The RO issued a statement of the case (SOC) in April 2007.  
The issue on appeal was styled as CUE in the withholding of 
the veteran's compensation.  

The Board notes that there was no rating decision in April 
2005, only the April 12, 2005, notice letter for the March 
2005 rating decision.  The notice letter provided information 
regarding the amount of the veteran's compensation and the 
dates different amounts would be due.  The notice included 
information that the veteran would have VA payments withheld 
until April 1, 2005 because he was in receipt of military 
retired pay.  He was given information that he could not 
collect both his military retired pay and VA disability 
compensation.

There is no issue of CUE for adjudication.  There is no 
challenge to a rating decision that is final.  A claim of CUE 
is a collateral attack on a final decision by the RO or the 
Board.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 
696-98 (Fed. Cir. 2000).  The March 2005 decision became 
final only after the expiration of the one year period to 
appeal.  That period did not expire until one year after the 
notice letter of April 12, 2005.  See 38 C.F.R. §§ 3.104, 
3.105, 19.26, 20.302, 20.1103 (2007).  The veteran's NOD was 
received within the one-year period.

The veteran is challenging the determination that he cannot 
be paid both his military retired pay and VA disability 
compensation.  The Board has re-characterized the first issue 
on appeal to reflect that challenge.  

The veteran, through his agent, has also challenged a 
December 2004 rating decision on the basis of CUE.  The 
veteran referred to a decision from January 2005; however, 
that was the date of the notification letter and not the date 
of the decision.  The basis of the CUE claim appears to be 
the same as the challenge to the March 2005 decision and 
April 2005 notice.  Specifically, the determination that the 
veteran was not entitled to receive both military retired pay 
and VA service-connected disability compensation.

Unlike the March 2005 rating decision, the December 2004 
rating decision has become final.  The issue of CUE in that 
rating decision has not yet been developed or certified on 
appeal.  It is referred to the RO for such further 
development as may be necessary.  

Issues numbered 2 to 7 on the title page are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active service from October 1963 to March 
1966.

2.  The veteran was retired from active service by reason of 
physical disability due to disabilities sustained in combat 
in March 1966.

3.  The veteran did not have 20 years of active service at 
the time he was retired for physical disability.  

4.  The veteran does not have any non-combat related service-
connected disabilities.

5.  A change in the applicable law occurred during the 
pendency of the veteran's claim that may make him eligible 
for concurrent pay under the Combat-Related Special 
Compensation (CRSC) program.  

6.  The military service must make the determination of the 
veteran's eligibility for CRSC in the first instance.  There 
is no pending issue before VA.


CONCLUSION OF LAW

The veteran's appeal as to the issue of entitlement to 
concurrent receipt of his military retired pay and VA 
service-connected disability compensation, for combat-related 
disabilities, is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.101 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1963 to March 
1966.  He was wounded in combat in the Republic of Vietnam in 
November 1965.  According to service treatment records (STRs) 
he suffered a missile wound to the head and brain, the 
anatomical loss of the left eye, and a carotid-cavernous 
fistula secondary to shrapnel injury.  The veteran underwent 
disability processing in service.  He was found to be 
permanently disabled and retired from service with a 60 
percent disability evaluation.  The military disability 
retirement was effective from March 29, 1966.

The veteran's service disabilities were all related to his 
combat injury of November 1965.

The veteran submitted an informal claim for service connected 
disability compensation benefits in February 2004.  He later 
submitted a formal claim in July 2004.

The veteran was granted service connection for post-traumatic 
stress disorder in December 2004.  He was awarded a 50 
percent disability evaluation effective from the date of 
claim in February 2004.  The veteran was provided notice of 
the rating action in January 2005.  

The RO issued another rating decision in March 2005.  The 
veteran was granted service connection for left eye 
enucleation, and shrapnel wound of the left face, with 
residual scars, postoperative ligation surgery.  He received 
a 40 percent disability evaluation for the loss of the left 
eye and a 10 percent evaluation for shrapnel wound scar.  The 
veteran was also found to be entitled to special monthly 
compensation (SMC) for the loss of the left eye.  The 
disability evaluations, and SMC, all were effective from the 
date of claim in February 2004.  The veteran's combined 
disability evaluation was now 70 percent plus the receipt of 
SMC.

The notice letters, for both the December 2004 and March 2005 
rating decisions, dated in January 2005 and April 2005, 
respectively, informed the veteran, inter alia, that he could 
not receive full military retired pay and full VA 
compensation.  He was further informed that, if his VA 
compensation was less than his military retired pay, he would 
receive compensation payments and the military would pay him 
the difference between his VA compensation and his retired 
pay.  If his VA compensation was greater, he would receive VA 
compensation only.  He would not receive any military retired 
pay.  

The veteran's agent submitted a statement in April 2006.  He 
disagreed with the "April 12, 2005, decision" [sic] that 
determined that the veteran was not able to receive full 
military retired pay and VA disability compensation benefits. 

II.  Analysis

The veteran, without specifying the benefit, is seeking 
entitlement to Combat-Related Special Compensation (CRSC) 
which can allow for concurrent receipt of military retired 
pay and VA service-connected disability compensation.  

The veteran is not eligible for concurrent pay under the 
Concurrent Retirement and Disability Pay (CRDP) program 
because he does not have the requisite years of service.  See 
10 U.S.C.A. § 1414(b)(2) (West. Supp. 2002).  Moreover, all 
of the veteran's service-connected disabilities are combat-
related.  

The CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107-
314, § 636, in December 2002.  The purpose of the legislation 
was to allow receipt of partial or full military retired pay 
and VA disability compensation to eligible military retirees 
with combat-related disabilities.  

The basic eligibility for CRSC was that the veteran had to 
have completed 20 years of service and have a qualifying 
combat-related disability.  The change in law was codified at 
10 U.S.C. § 1413a.  See 38 C.F.R. § 1413a (c) (West Supp. 
2007).

Several changes were made to the CRSC entitlement in the 
intervening years; however, none were applicable to the 
veteran's case.  The basic prohibition still applied that 
veterans with less than 20 years of service were not eligible 
for CRSC payments.  In short, this was why the veteran was 
advised that he could not receive both his military retired 
pay and VA disability compensation.  There was no legal basis 
to make the payments as he did not meet the eligibility 
requirements.  Although he had combat-related disabilities, 
he clearly did not have 20 years of service.  

The Board notes that 10 U.S.C. § 1413a was amended by § 641 
of the NDAA for Fiscal Year 2008.  See Pub. L. 110-181, 
§ 641.  The amendment changed the eligibility requirements to 
include those veterans with less than 20 years, that are 
retired under Chapter 61 of Title 10 U.S.C.  The change was 
codified at 38 U.S.C.A. § 1413a (b)(3)(B), (c).  The change 
was made effective from January 1, 2008.

The veteran appears to meet the change in eligibility 
criteria.  However, VA is not the agency responsible for 
making that determination in the first instance.  The veteran 
must apply with his own service department through the 
Defense Finance and Accounting Service (DFAS).  See Veterans 
Benefits Administration (VBA) M21-1R, Part III, Subpart v, 
5.A.7.  Once a determination on eligibility has been made by 
DFAS, and notice provided to VA, the veteran's compensation 
can be adjusted accordingly. 

As noted, the Board has no jurisdiction to decide the 
veteran's eligibility for CRSC in the first instance.  There 
is no case or controversy before the Board that can be 
decided.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.101 (2007).  Accordingly, the veteran's case is 
dismissed.


ORDER

The veteran's claim for concurrent payment of his military 
retired pay and VA service-connected disability compensation 
is dismissed.


REMAND

The RO issued a rating decision that addressed six issues on 
February 26, 2007.  The veteran was denied increased 
evaluations for PTSD and shrapnel wound of the left face.  He 
was denied service connection for bilateral hearing loss.  He 
was also denied service connection for a heart disorder.  The 
veteran was granted service connection for a vascular/venous 
disorder and awarded a noncompensable disability.  Finally, 
the veteran was denied entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  
Notice of the rating action was provided on February 28, 
2007.

The veteran, through his agent, submitted a letter that was 
received at the RO in January 2008.  The letter contained a 
title paragraph in bold print that began by saying the letter 
was a NOD to the February 28, 2007, [sic] rating decision.  
The body of the letter contained a numbered heading to 
paragraph where the statement of there being a NOD to the 
February 28, 2007, rating decision was repeated.  The 
remainder of the paragraph addressed the "rating decision" 
of April 12, 2005.  

Although the veteran appears to have copied a previous letter 
for use in the January 2008 correspondence, he has still made 
the statement in two places that he disagrees with the 
February 2007 rating decision.  The reference to the date of 
the notice letter as opposed to the actual date of the rating 
decision does not affect the basic expression of 
disagreement.  

The Board finds that the veteran has submitted a timely NOD 
regarding the issues entitlement to increased evaluations for 
service-connected PTSD and shrapnel wound of the left face; 
new and material evidence for service connection for 
bilateral hearing loss, and service connection for a heart 
disorder; entitlement to a compensable evaluation for 
vascular/venous disorder; and, entitlement to a TDIU rating.  
38 C.F.R. §§ 20.201, 20.302 (2007).  He must therefore be 
issued a SOC in response to his timely NOD.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  As such, the Board has no 
discretion and must remand these issues.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
to the veteran addressing the issues of 
entitlement to increased evaluations for 
service-connected PTSD and shrapnel wound 
of the left face; new and material 
evidence for service connection for 
bilateral hearing loss, and service 
connection for a heart disorder; 
entitlement to a compensable evaluation 
for vascular/venous disorder; and, 
entitlement to a TDIU rating, unless his 
claim is resolved in some manner.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
and only if the appeal is timely 
perfected, the issues should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


